DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Applicant argues: In stone. one cannot reasonably interpret a collective area of the plurality of drive surface portions on the single full coil turn occupies less than 50% of an inner surface of the single full turn coil, as required by claims 33 and 58.
Response: the office is of the position that the term “plurality” is interpreted as referring to more than one, as discussed during the interview, and the term “plurality of surface portions defining the drive surface” are interpreted as referring to at least “two surface portions”, wherein the claim does not require a specific structure for such drive surface, as discussed during the interview.
According to one interpretation, as shown in annotated Fig.3A to Stone, below, the office takes the interpretation that the claimed plurality of spaced apart surface portions defining the drive surface, are interpreted as being equivalent to at least two surface portions. i.e. by the intersection of at least one axially extending rib (118) and the inner surface (117), defining a plurality of surface portions extending helically along an inner surface (117) of a single full turn coil, wherein the inner surface (117) defines a helical surface, intersecting with the at least one axially extending rib (118) to define the at least two helical surface portions, and the surface portions are spaced apart from one another on a single full turn coil, and adjacent surface portions of adjacent coils are axially aligned, being adjacent to the at least one axially extending 

    PNG
    media_image1.png
    724
    1039
    media_image1.png
    Greyscale

  According to another interpretation, as shown in annotated Fig.3’A to Stone, below, the office takes the interpretation that the drive surface is defined by at least surface portions of at least two ribs (118), defining a plurality of spaced apart surface portions, wherein surface portions of the at least two ribs on the inner surface (117) extends helically along the inner surface of a single full turn coil in a spaced apart manner; or alternatively, at least surface portions of inner surface (117) on opposite sides of at least one rib (118), defining a plurality of spaced apart surface portions.

    PNG
    media_image2.png
    612
    802
    media_image2.png
    Greyscale
 
According to another interpretation, as shown in annotated Fig.3E to Stone, below, the office takes the interpretation that the drive surface is defined by at least surface portions of at least one or two lobes (119), defining a plurality of spaced apart surface portions, wherein surface portions of the at least one or two lobes on the inner surface (117) extends helically along the inner surface of a single full turn coil in a spaced apart manner.

    PNG
    media_image3.png
    737
    881
    media_image3.png
    Greyscale

With regards to the limitation directed to “occupying less than 50% of an inner surface of the single full turn coil”, the office is of the position it is clear from the annotated figures to Stone, above, that a collective area of the surface portions, occupy less than 50% of the full turn coil, represented by a the circle. Assuming that Applicant does not agree with this interpretation for the other claimed “%” in the dependent claims, the office takes alternative interpretation, wherein it would have a matter of design choice to one skilled in the art at the time the invention was made to increase or decrease the size of the ribs / lobes, to thereby decrease or increase the size of the openings between the adjacent coils, in order to provide an anchor, which is formed of thread and ribs, to provide an anchor having a desired structural integrity for the intended use 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 – 35, 38 – 39, 43 – 44 and 58 – 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33/II.12-13 and claim 58/I.16, the recitation of “occupying less than 50% of an inner surface of the single full turn coil” makes the claim unclear and vague, as for not specifying if the later inner surface refers to the earlier recitation of inner surface or to a different inner surface, clarification is requested.
For the sake of examination, the later recitation of inner surface is interpreted as referring to a different inner surface of the single full turn than the earlier recitation of inner surface along which the drive surface extends. 
In claims 38, 59, 60, 61, 62, 63, 64 and 65, the recitation of “the inner surface” makes the claim unclear and vague, as for not specifying if the inner surface in each of the dependent 
For the sake of examination, the inner surface in each of the dependent claims is interpreted as referring to the second recitation of the “an inner surface” in the independent claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 33 – 35, 38 – 39, 43 – 44 and 58 – 66 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone et al. (US Pub. 2006/0247642 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pub. 2006/0247642 A1).
Claims 33, 38 and 59 – 61, Stone discloses a device [abstract, i.e. Figs. 3 – 4 and Figs.3 to Stone, above] comprising: 
an anchor (defined by at least a portion of 102) including: 
a helicoil portion having a plurality of coils (defined by at least a threaded portion 114 of the anchor, defining a plurality of coils, with the understanding that according to ¶56, Stone discloses that the anchor can be provided by threads 102 and ribs 118) defining openings between adjacent coils (at least one aperture 112 is defined between adjacent turns of threads 
a collective area of the plurality of drive surface portions on the single full turn coil of the one of the at least two adjacent coils occupying less than 50%, 40%, 30%, 25% or 20% of an 
the helicoil portion extending longitudinally from a proximal portion to a distal portion (wherein at least a portion of anchor 102 having threads 114 extends longitudinally between proximal and distal portions); and 
an inserter (defined by at least a portion of 160 alone or in combination with plug 150 or 180, Figs. 3 and 7), comprising a handle (defined by at least a gripping portion by 164), adapted to couple with the anchor for insertion of the anchor (Figs. 7 – 8).  
Assuming that Applicant does not agree with the interpretation that the surface portions defined by (i.e. at least two ribs or lobes, or inner surface portions 117 on opposite sides of a rib or lobe) defining the drive surface do not occupy less than 20% of the same inner surface, which is the least amount, based on the annotated Figs.3 to Stone above. The office is of the position that Stone discloses that the anchor is mainly formed of threads 114 and ribs 118 or lobes 119, and the apertures 112 can be selected to occupy the entire portion between the threads and ribs or lobes, and the cruciate shape defined by the four ribs can have other shapes, i.e. hexagonal, ¶53. Accordingly, it would have a matter of design choice to one skilled in the art at the time the invention was made to increase or decrease the size of at least two of the ribs or lobes, to thereby 
Claims 58 and 62 – 65, Stone discloses a device [abstract, i.e. Figs. 3 – 4 and Figs.3 to Stone, above] comprising: 
an anchor (defined by at least a portion of 102) including a helicoil portion having a plurality of coils (defined by at least a threaded portion 114 of the anchor, defining a plurality of coils, with the understanding that according to ¶56, Stone discloses that the anchor can be provided by threads 102 and ribs 118) defining openings between adjacent coils (at least one aperture 112 is defined between adjacent turns of threads 114), the helicoil portion extending longitudinally from a proximal portion to a distal portion (wherein at least a portion of anchor 102 having threads 114 extends longitudinally between proximal and distal portions); and 

a drive surface which extends longitudinally along at least a portion of the helicoil portion when the inserter is coupled to the anchor, extending among and contacting at least two adjacent coils and helically along an inner surface of each of the at least two adjacent coils of the anchor (the drive surface is interpreted as: at least two spaced apart surface portions on the inner surface 117, which extend helically along a single full turn coil of each of the at least two adjacent coils, such as, at least surface portions by and/or of at least one or two ribs 118 or lobes 119 intersecting at least portions of the helical inner surface 117 of threads 114, and extend longitudinally among and contacting at least two adjacent coils, wherein at least one of the ribs 118 or lobes 119 extends in the longitudinal direction of the anchor and defines helically spaced apart surface portions on each of at least two adjacent turns of threads 114, i.e. Figs.3, 3D and 4E), the drive surface defined by a plurality of drive surface portions on the inner surface of the at least two adjacent coils, each one of the plurality of drive surface portions spaced from another one of the plurality of drive surface portions on a single turn coil of one of the at least two adjacent coils (the drive surface is interpreted as: at least two spaced apart surface portions on the inner surface 117, which extend helically along a single full turn coil of each of the at least two adjacent coils, such as, at least surface portions by and/or of at least one or two ribs 118 or lobes 119 intersecting at least portions of the helical inner surface 117 of threads 114), and axially aligned with a corresponding one of the plurality of drive surface portions on an adjacent one of the at least two adjacent coils (wherein the helically spaced apart drive surface portions on a single full turn coil, one turn of threads 114, is axially aligned with helically spaced apart drive 
Assuming that Applicant does not agree with the interpretation that the surface portions defined by (i.e. at least two ribs or lobes, or inner surface portions 117 on opposite sides of a rib or lobe) defining the drive surface do not occupy less than 20% of the same inner surface, which is the least amount, based on the annotated Figs.3 to Stone above. The office is of the position that Stone discloses that the anchor is mainly formed of threads 114 and ribs 118 or lobes 119, and the apertures 112 can be selected to occupy the entire portion between the threads and ribs or lobes, and the cruciate shape defined by the four ribs can have other shapes, i.e. hexagonal, ¶53. Accordingly, it would have a matter of design choice to one skilled in the art at the time the invention was made to increase or decrease the size of at least two of the ribs or lobes, to thereby decrease or increase the size of the apertures between the adjacent coils and the inner surface portions between adjacent ribs or lobes, in order to provide drive surface portions occupying less than 20% of the inner surface of a single full turn coil, to result in having an anchor with a 

    PNG
    media_image4.png
    420
    549
    media_image4.png
    Greyscale

Claims 34 – 35, 39, 43 – 44 and 66, Stone discloses the limitations of claims 33 and 58, as above, and further, Stone discloses (claims 34 and 66) wherein each of the plurality of drive surface portions comprises at least one groove (each of the lobes 119 includes indent defining a groove by a turn of the threads 114; alternatively, at least two interior surfaces 117 between (claim 35) wherein the inserter comprises a shaft (defined by at least a portion of 162 alone or in combination with plug 150 of 160 or 180), a portion of said shaft including a protrusion contacting the groove when the anchor is inserted on the inserter [Figs.3 and 3A to Stone, above, para.53, wherein shaft includes a radial protrusion from a central portion thereof, alone or in combination with a protrusion of the plug is configured to contact the groove]; (claim 39) wherein the anchor comprises an interior passage extending longitudinally along an entire length of the anchor (defined by at least a portion of passage 115 extending along at least a portion of the anchor, defining an entire length, para.53); (claims 43 – 44) wherein the anchor comprises absorbable or non-absorbable material [para.52].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775